Citation Nr: 1813027	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-40 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for melanoma.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1968 to September 1970.  Among other commendations, the Veteran was awarded the Combat Infantryman Badge for his honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A November 2014 rating decision issued by the RO in Winston-Salem, North Carolina denied service connection for melanoma, to include as secondary to exposure to an herbicide agent, and the Veteran did not appeal that decision or submit new evidence relating to an unestablished fact necessary to substantiate the claim within a year of being notified of this decision.

2.  The evidence received since the November 2014 rating decision that denied service connection for melanoma is cumulative and redundant of previously considered evidence.


CONCLUSIONS OF LAW

1.  The November 2014 rating decision denying the Veteran's claim for service connection for melanoma is final.  38 U.S.C. §§ 7103(a), 7105(b) (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  Evidence received since the November 2014 decision is not new and material, and the previously denied claim for service connection for melanoma is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  Before the instant claim, the Veteran was most recently denied service connection for melanoma in a rating decision issued in November 2014.  He was denied service connection because there was no evidence that his melanoma was related to in-service herbicide exposure.  He was notified of that denial later that month.  To appeal this decision, the law requires that the Veteran submit a notice of disagreement.  38 C.F.R. § 20.200.

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be construed reasonably as disagreement with that determination and a desire for appellate review.  Thus, a notice of disagreement relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201;  see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a notice of disagreement include "terms that can be reasonably construed . . . as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that a valid notice of disagreement must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid notice of disagreement.  Jarvis v. West, 12 Vet. App. 559, 561 (1999); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that a notice of disagreement must include an expression of disagreement with a decision but need not include an explicit expression of a "desire for appellate review").

Here, the Veteran did file a new claim for service connection for melanoma in September 2015, which is within a year of being notified of the November 2014 denial.  However, the Board does not find that this claim contains language expressing disagreement with the November 2014 rating decision and appears to amount to nothing more than a new claim for benefits.  Pursuant to 38 C.F.R. § 30.201, the Board does not find that the Veteran's September 2015 claim for service connection for melanoma represents a notice of disagreement to the November 2014 rating decision.  Although the Veteran did not appeal the November 2014 rating decision, a determination made by the RO may not become final if new and material evidence is received prior to the expiration of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220  1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

As indicated above, the Veteran filed his latest claim for service connection for melanoma within a year of being notified of the November 2014 rating decision that had most recently denied service connection for this disability.  In addition to this claim, the Veteran submitted a biopsy report from February 2015 confirming the Veteran's diagnosis of melanoma.  

This evidence is "new" in that it was not previously considered by VA in its November 2014 rating decision.  However, the Board does not find that this evidence is "material," and the submission of this medical report does not prevent the November 2014 rating decision from becoming final.  The Board sympathizes with the Veteran's condition.  However, the evidence of record at the time of the November 2014 rating decision included an October 2013 biopsy report that also confirmed the presence of melanoma.  As the Veteran's diagnosis of melanoma was clearly established at that time, the Board finds that the February 2015 biopsy report that again confirms the Veteran's diagnosis is merely cumulative of previously considered evidence.  Accordingly, this evidence is not "material" and the Board finds that the November 2014 rating decision is final.

Although that November 2014 determination is final, an exception to the general rule that previously denied decisions may not thereafter be reopened and allowed is set forth in 38 U.S.C. § 5108.  This section provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In support of his claim, the Veteran submitted additional private treatment records, which he attached to his August 2016 VA Form 9.  In that form, the Veteran contended that his melanoma was a clear disability from his exposure to Agent Orange and that there was no history of this in his family records.  The attached medical records document ongoing treatment for melanoma through May 2016.  Although this evidence is "new," there had been no dispute in the record at the time of the November 2014 rating decision that the Veteran had a current diagnosis of melanoma and was actively being treated for this illness.  Nothing in the May 2016 medical reports submitted by the Veteran contain any inference or suggestion that the Veteran's cancer was caused by or arose in service, to include as due to his exposure to an herbicide agent.  Rather, they appear to be merely cumulative of the evidence of record at the time of the November 2014 rating decision, which also demonstrated a current diagnosis and treatment for melanoma.  Accordingly, the Board does not find that these newly submitted medical records are "material."

The Board has also considered the Veteran's contention that his melanoma is caused by his exposure to Agent Orange.  Like the medical evidence submitted at the time of his August 2016 VA Form 9, the Board does not find that it is material.  At the time of the November 2014 rating decision, the record contained evidence of multiple instances of VA's consideration of the Veteran's contention that his cancer was caused by an herbicide agent.  Indeed, the Veteran was specifically informed in the November 2014 rating decision that melanoma has not been identified as a disability that has been determined to have a positive association to exposure to herbicide agents.  Accordingly, the Veteran's contentions in his August 2016 VA Form 9 represent restatements of the Veteran's previously considered contentions and are cumulative to those arguments.  Therefore, they cannot be considered "material" for VA purposes.

The record also contains updated VA treatment records that were added to the claims file in November 2015.  However, nothing in these new treatment notes or examination reports suggests that the Veteran's melanoma arose in or was caused by any event in service, to include as due to his exposure to an herbicide agent.  As they do not relate to an unsubstantiated fact necessary to the Veteran's claim for service connection, this new evidence also fails to satisfy the definition of "material" for VA purposes.  The Board ultimately finds that the record does not contain new and material evidence relating to the claim for service connection for melanoma, to include as due to exposure to an herbicide agent.  Accordingly, the Veteran's claim to reopen the November 2014 rating decision must be denied.


ORDER

The petition to reopen a claim for service connection for melanoma is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


